UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-49993 DSE FISHMAN, INC. (Exact name of small business issuer as specified in its charter) Nevada 56-2284320 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 300 S. Harbor, Suite 500 Anaheim, CA 92805 (Address of principal executive offices) 714-765-0010 (Issuer’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,250,000 shares of Common Stock, as of December 15, 2007. Transitional Small Business Disclosure Format (check one): Yes oNo x DSE FISHMAN, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1.Unaudited Financial Statements 3 Item 2.Management’s Discussion and Analysis or Plan of Operation 7 Item 3.Controls and Procedures 9 PART II – OTHER INFORMATION Item 1.Legal Proceedings 9 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3.Defaults Upon Senior Securities 9 Item 4.Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6.Exhibits 9 SIGNATURES 9 - 2 - PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements DSE FISHMAN, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) October 31, 2007 ASSETS CURRENT ASSETS Cash $ 1,199 Prepaid expenses 13,339 Accounts receivable from shareholder 3,500 Total Current Assets 18,038 Total Assets $ 18,038 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued expenses $ 13,217 Total Current Liabilities 13,217 STOCKHOLDER'S EQUITY Preferred stock at $$0.001 par value: 1,000,000 shares authorized; none issued and outstanding Common stock at $0.001 par value:, 24,000,000 shares authorized; 12,250,000 issued and 1,250,000 outstanding 12,250 Additional paid-in capital 404,250 Treasury stock at cost (310,000 ) Deficit accumulated development stage (101,679 ) Total Stockholders' Equity 4,821 Total Liabilities and Stockholders' Equity $ 18,038 See accompanying notes to the condensed consolidated financial statements. - 3 - DSE FISHMAN, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended October 31, For the Three Months Ended October 31, For the Period from July 12, 2002 (Inception) through October 31, 2007 2006 2007 General and administrative $ 1,002 $ 48,238 $ 101,679 Net loss $ (1,002 ) $ (48,238 ) $ (101,679 ) Basic and diluted loss per share $ (0.00 ) $ (0.04 ) $ (0.07 ) Basic and diluted weighted average number of common shares outstanding 1,250,000 1,250,000 1,522,727 See accompanying notes to the condensed consolidated financial statements. - 4 - DSE FISHMAN, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended October 31, For the Three Months Ended October 31, For the Period from July 12, 2002 (Inception) through October 31, 2007 2006 2007 CASH FLOW FROM OPERATING ACTIVITIES Net loss $ (1,002 ) $ (48,238 ) $ (101,679 ) Adjustment to reconcile net loss to net cash used in operating activities Prepaid expenses (13,339 ) Accrued expenses (3,021 ) 9,238 3,717 NET CASH USED IN OPERATING ACTIVITIES (4,023 ) (39,000 ) (111,301 ) CASH FLOWS FROM FINANCING ACTIVITIES Amounts paid to shareholder 3,500 (3,500 ) Proceeds from sale of common stock 501,000 Repayment of common stock subscribed (75,000 ) (75,000 ) Purchase of treasury stock (310,000 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 3,500 (75,000 ) 112,500 NET INCREASE (DECREASE) IN CASH (523 ) (114,000 ) 1,199 Cash at beginning of period 1,722 123,204 - Cash at end of period $ 1,199 $ 9,204 $ 1,199 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ - $ - $ - Taxes paid $ - $ - $ - See accompanying notes to the condensed consolidated financial statements. - 5 - DSE Fishman, Inc. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND OPERATIONS DSE Fishman, Inc. (the “Company” or “DSE”) was incorporated in Nevada in July 2002 and is inactive and is currently searching for business opportunities. Acquisition of Great American Coffee Company, Inc. On May 5, 2006, Great American acquired 10,500,000 shares (100%) of the outstanding shares of the Company. On May 9, 2006, the Company formed GACC Acquisition Corp (GACC), a California corporation and GACC merged into Great American; with Great American as the surviving corporation. The Company exchanged the shares of GACC for 1,000 shares of Great American. On May 12, 2006 the Company issued 1,750,000 shares of common stock in exchange for 100% of the outstanding shares of Great American. The results of the transaction were for the Company to own 100% of the outstanding shares of common stock of Great American. Great American was incorporated in California on April 4, 2005 and was inactive. As the former shareholders of Great American own 100% of the outstanding shares of the Company's common stock, for financial statement reporting purposes, the acquisition was treated as a reverse acquisition, with Great American deemed the accounting acquirer and the Company deemed the accounting acquiree. The consolidated financial statements include the operations of DSE from the date of the merger. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the U.S. for interim financial information and with the rules and regulations of the Securities and Exchange Commission for Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods have been included. These financial statements should be read in conjunction with the financial statements of the Company for the year ended July 31, 2006 and notes thereto contained in Form 10-KSB as filed with the Securities and Exchange Commission on November 13, 2007. Interim results are not necessarily indicative of the results for a full year. Going Concern and Management's Plans The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred operating losses and negative operating cash flow since inception and future losses are anticipated. The Company's plan of operations, even if successful, may not result in cash flow sufficient to finance and expand its business. These factors raise substantial doubt about the Company's ability to continue as a going concern. Realization of assets is dependent upon continued operations of the Company, which in turn is dependent upon management's plans to meet its financing requirements and the success of its future operations. These financial statements do not include any adjustments related to the recoverability and classification of asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Net Loss per Share Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period. There are no potentially dilutive shares outstanding. New Accounting Pronouncements Management does not believe that any recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. - 6 - Item 2. Management's Discussion and Analysis or Plan of Operation Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Information set forth herein contains "forward-looking statements" which can be identified by the use of forward-looking terminology such as "believes," "expects," "may,” “should" or "anticipates" or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy. No assurance can be given that the future results covered by the forward-looking statements will be achieved. The Company cautions readers that important factors may affect the Company’s actual results and could cause such results to differ materially from forward-looking statements made by or on behalf of the Company. These include the Company’s lack of historically profitable operations, dependence on key personnel, the success of the Company’s business, ability to manage anticipated growth and other factors identified in the Company's filings with the Securities and Exchange Commission, press releases and other public communications. RISK FACTORS Fishman is a company with a minimal operating history and anticipated losses. Fishman was incorporated in the state of Nevada on July 15, 2002 and has not generated significant revenues and has virtually no assets. A substantial portion of our activities has involved developing a business plan and establishing contacts and visibility in the marketplace. Therefore, we have insufficient operating history upon which an evaluation of our future performance and prospects can be made. Fishman’s future prospects must be considered in light of the risks, expenses, delays, problems and difficulties frequently encountered in the establishment of a new business. An investor in Fishman’s common stock must consider the risks and difficulties frequently encountered by early stage companies operating in new and competitive markets. These risks include: · competition from entities that are much more established and have greater financial and technical resources than do we; · need to develop infrastructure; · ability to access and obtain capital when required; and · dependence upon key personnel. Fishman cannot be certain that its business strategy will be successful or that it will ever be able to commence revenue generating activities. Furthermore, Fishman believes that it is probable that it will incur operating losses and negative cash flow for the foreseeable future. Fishman has no financial resources, and its auditors’ report states that there is substantial doubt about its ability to continue as a going concern. Fishman has virtually no financial resources and an accumulated deficit of $30,873 at July 31, 2006. Our auditors state in their opinion on Fishman’s financial statements that this lack of resources causes substantial doubt about Fishman’s ability to continue as a going concern. No assurances can be given that Fishman will generate sufficient revenue or obtain necessary financing to continue as a going concern. Fishman will need financing which may not be available. Fishman has not established a source of equity or debt financing. Fishman will require financing to establish our business and implement our strategic plan. If we are unable to obtain financing or if the financing we do obtain is insufficient to cover any operating losses we may incur, we may substantially curtail or terminate our operations or seek other business opportunities through strategic alliances, acquisitions or other arrangements that may dilute the interests of existing stockholders. Shareholders may be diluted significantly through our efforts to obtain financing and satisfy obligations. We have no committed source of financing. Wherever possible, we will attempt to use non-cash consideration to satisfy obligations. In many instances, we believe that the non-cash consideration will consist of shares of our stock. In addition, if a trading market develops for our common stock, we may attempt to raise capital by selling shares of our common stock, possibly at a discount to market. These actions will result in dilution of the ownership interests of existing shareholders, and that dilution may be material. - 7 - The trading price of Fishman common stock is likely to be subject to significant fluctuations. There can be no assurance as to the prices at which Fishman common stock will trade, if any trading market develops at all. Until Fishman common stock is fully distributed and an orderly market develops in Fishman common stock, if ever, the price at which such stock trades may fluctuate significantly and may be lower or higher than the price that would be expected for a fully distributed issue. Prices for Fishman common stock will be determined in the marketplace and may be influenced by many factors, including: · the depth and liquidity of the market for Fishman common stock; · developments affecting the business of Fishman generally and the impact of those factors referred to below in particular; · investor perception of Fishman; and · general economic and market conditions. No assurance can be given that an orderly trading market or any trading market will ever develop for our stock. Fishman common stock has no prior trading market or liquidity, and there can be no assurances that any trading market will develop. There is no established trading market for Fishman common stock. We will seek to have a market maker file an application with the NASD on our behalf to quote the shares of our common stock on the NASD OTCBB. There can be no assurance as to whether such market maker’s application will be accepted or, if accepted, the prices at which our common stock will trade if a trading market develops, of which there can be no assurance. We are not permitted to file such application on our own behalf. If the application is accepted, we cannot predict the extent to which investor interest in us will lead to the development of an active, liquid trading market. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. In addition, Fishman's common stock is unlikely to be followed by any market analysts, and there may be few institutions acting as market makers for the common stock. Either of these factors could adversely affect the liquidity and trading price of our common stock. Also, the stock market in general has experienced extreme price and volume volatility that has especially affected the market prices of securities of many companies. At times, this volatility has been unrelated to the operating performance of particular companies. These broad market and industry fluctuations may adversely affect the trading price of the common stock, regardless of Fishman's actual operating performance. We may be exposed to potential risks resulting from new requirements under Section 404 of the Sarbanes-Oxley Act of 2002. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we will be required, beginning with our fiscal year ending July 31, 2007, to include in our annual report our assessment of the effectiveness of our internal control over financial reporting as of the end of fiscal 2007. Furthermore, our independent registered public accounting firm will be required to attest to whether our assessment of the effectiveness of our internal control over financial reporting is fairly stated in all material respects and separately report on whether it believes we have maintained, in all material respects, effective internal control over financial reporting as of July 31, 2007. We have not yet completed our assessment of the effectiveness of our internal control over financial reporting. We expect to incur additional expenses and diversion of management’s time as a result of performing the system and process evaluation, testing and remediation required in order to comply with the management certification and auditor attestation requirements. We do not have a sufficient number of employees to segregate responsibilities and may be unable to afford increasing our staff or engaging outside consultants or professionals to overcome our lack of employees. During the course of our testing, we may identify other deficiencies that we may not be able to remediate in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404. In addition, if we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. New Accounting Pronouncements Management does not believe that any issued, but not yet effective accounting pronouncements, if adopted, would have had a material effect on the accompanying financial statements. Critical Accounting Policies The preparation of financial statements and related notes requires us to make judgments, estimates, and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimates that are reasonably likely to occur periodically, could materially impact the financial statements. Because of our limited level of operations, we have not had to make material assumptions or estimates other than our assumption that we are a going concern. If our business increases, our principal estimates will involve valuations regarding investments made after we become a business development company. - 8 - Seasonality We do not yet have a basis to determine whether our business will be seasonal. Item 3. Controls and Procedures As of the end of the period covered by this Quarterly Report on Form 10-QSB, an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures was carried out by the Company under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures have been designed and are being operated in a manner that provides reasonable assurance that the information required to be disclosed by the Company in reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. A system of controls, no matter how well designed and operated, cannot provide absolute assurance that the objectives of the system of controls are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. There have been no changes in the Company’s internal controls over financial reporting that occurred during the most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. PART IIOTHER
